Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 Applicant’s arguments in the after-final response filed 22 Feb 2021 has been fully considered, but is found not persuasive to overcome the prior art. 
Applicant argues on the basis that Krijn is not directed to “harvested unripe” fruits and submits that Krijn’s discussion of green tomatoes is directed to types rather than ripening state, such as heirloom varieties of tomatoes that are green when ripe. 
However, the argument is not persuasive because the examiner maintains that Krijn’s recitation of “green” tomatoes is directed to its ripening state. Krijn’s final paragraph recites: 

“The system of luminaires with their drivers and controllers can be combined with sensors that can detect the ripening of the fruits. Such sensors can be based on the detection of ethylene or be camera-based. The detection of ripening can then be used for timing of the supplemental light meant to increase the nutritional value. Further, instead of applying supplemental lighting for nutrition enhancement before harvesting, it can also be used post-harvesting. For example, pick tomatoes (green, orange, red) and illuminate them for 3 days with predominantly red light.” (Emphasis added)

Here, Krijn is indicating that the light treatments, in combination with ripening sensors, applied to pre-harvested tomatoes can be equally applied to post harvested tomatoes. It is well known in the art to harvest tomatoes while green and allow ripening to occur during transportation. The recitation also implies that the treatment can be applied to a ripening tomato whether it has been harvested or not, and in any ripening state (hence the use of the ripening sensor to adjust the timing of supplemental light). Krijn is not discussing types of heirloom tomatoes, since heirloom tomatoes include more colors than just green, orange, and red varieties, such as purple and black varieties as evidenced by TomatoFest <https://www.tomatofest.com/Purple_Black_Heirloom_Tomatoes_s/30.htm#:~:text=Some%20of%20our%


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792